         Case 2:16-cr-00258-JCM-PAL Document 94
                                             95 Filed 01/15/21
                                                      01/22/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Larry Murphy

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-CR-258-JCM-PAL
12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   LARRY MURPHY,
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Larry Murphy, that the
21   Revocation Hearing currently scheduled on January 27, 2021 at 11:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Larry Murphy is currently pending a state case matter, which is related to
25   the allegation contained in paragraph one of the revocation of supervised release petition filed
26   on November 30, 2020. ECF No. 83.
       Case 2:16-cr-00258-JCM-PAL Document 94
                                           95 Filed 01/15/21
                                                    01/22/21 Page 2 of 3




 1        2.     The defendant is not in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 15th day of January, 2021.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Monique Kirtley                            /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 9   MONIQUE KIRTLEY                                KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:16-cr-00258-JCM-PAL Document 94
                                             95 Filed 01/15/21
                                                      01/22/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-CR-258-JCM-PAL
 4
                    Plaintiff,                         ORDER
 5
            v.
 6
     LARRY MURPHY,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                          April 28, 2021
     Wednesday, January 27, 2021 at 11:00 a.m., be vacated and continued to ________________

12   at the hour of 10:00 a.m.

13                 January
            DATED this      22,of2021.
                       ___ day    January, 2021.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
